Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to scan testing of integrated circuits.
The claimed invention (claim 1 as the only independent claim) recites in part:
“…a gating circuit configured to execute supply or stoppage of supply of a clock signal;
a circuit block configured to accept the clock signal and a test pattern; and 
a control circuit configured to generate a first signal for controlling the gating circuit and a second signal for controlling the circuit block, 
wherein the circuit block comprises: 
a scan chain circuit configured to retrieve the test pattern based on the clock signal, and output a test result with respect to the test pattern; and 
a selection circuit configured to select the test result or the test pattern based on the second signal, 
wherein the gating circuit is configured to execute resupply of the clock signal after the stoppage of the supply, based on the first signal during a period of a scan test.”

The prior arts of record (US Pub 2011/0320160 to Kosugi et al. as an example of such prior arts) teach an input pattern control circuit that outputs a normal operation clock produced by clock-gating the internal oscillation clock, when the cycle number being counted coincides with the test object cycle. By clock-gating the internal oscillation clock in this way, the supply of the clock to the test object circuit is stopped. In addition, since the input pattern is read out from the pattern generation device synchronously with the normal operation clock, by clock-gating the internal oscillation clock, the application of the input pattern to the test object circuit is stopped, and the associated operation in the test object circuit is stopped. However the prior arts fail to teach the claimed specifics of:
“…a gating circuit configured to execute supply or stoppage of supply of a clock signal;
a circuit block configured to accept the clock signal and a test pattern; and 
a control circuit configured to generate a first signal for controlling the gating circuit and a second signal for controlling the circuit block, 
wherein the circuit block comprises: 
a scan chain circuit configured to retrieve the test pattern based on the clock signal, and output a test result with respect to the test pattern; and 
a selection circuit configured to select the test result or the test pattern based on the second signal, 
wherein the gating circuit is configured to execute resupply of the clock signal after the stoppage of the supply, based on the first signal during a period of a scan test.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111